      Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 1 of 20. PageID #: 1382




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

 MATTHEW D. MRAZ,                            )     Case No. 4:19-cv-2410
                                             )
        Plaintiff,                           )     Judge J. Philip Calabrese
                                             )
 v.                                          )     Magistrate Judge
                                             )     Carmen E. Henderson
 ANDREW SAUL, Commissioner of                )
 Social Security,                            )
                                             )
         Defendant.                          )
                                             )

                               OPINION AND ORDER

        Plaintiff Matthew Mraz filed an application for disability and         disability

insurance benefits, which the Commissioner denied. Plaintiff appealed, and the

Magistrate Judge recommended the Court affirm the Commissioner’s denial. (ECF

No. 17.) Plaintiff objects to the Magistrate Judge’s Report and Recommendation.

(ECF No. 18.) For the reasons that follow, the Court OVERULES the objections,

ADOPTS the Report and Recommendation, and AFFIRMS the Commissioner’s

denial of Plaintiff’s application for disability and disability insurance benefits.

                              STATEMENT OF FACTS

        On June 10, 2016, Mr. Mraz applied for disability insurance benefits, alleging

an onset date of March 17, 2016. (ECF No. 11, PageID #238.) He claims he is

disabled due to physical and psychological issues stemming from a December 1996

injury that occurred during his employment as a delivery driver. (Id., PageID #99.)

The Commissioner denied his application initially and on reconsideration.             (Id.,

PageID #181 & 187.) Plaintiff subsequently requested a hearing, which was granted
    Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 2 of 20. PageID #: 1383




and held before an administrative law judge on July 19, 2018. (Id., PageID #31–75.)

On October 30, 2018, the ALJ denied Plaintiff’s application. (Id., PageID #12–30.)

Mr. Mraz filed a request for review to the appeals council; however, the appeals

council declined review, rendering the denial of benefits final on August 19, 2019.

(Id., PageID #65–70.)

      A.     ALJ’s Findings

      On July 19, 2018, Mr. Mraz and an impartial vocational expert testified at a

hearing before the ALJ to determine whether he is disabled as the Social Security Act

defines that term. (ECF No. 11, PageID #95–139.) On October 30, 2018, after

considering the evidence presented, the ALJ conducted the five-step analysis of

20 C.F.R. § 404.1520(a) and determined that Mr. Mraz is not disabled. (Id., PageID

#76–94.)

      First, the ALJ found that Mr. Mraz has not engaged in substantial gainful

activity since March 17, 2016, the alleged onset date. (Id., PageID #81.) Second,

Mr. Mraz had a number of severe impairments, as defined in 20 C.F.R. § 404.1520(c)

and SSRs 85-28 and 96-3p, including “degenerative disc disease of the lumbar spine

with L5 and SI radiculopathy status post four back surgeries: post laminectomy

syndrome; obesity; and depressive disorder/bipolar disorder.” (Id.) Third, the ALJ

found that Plaintiff “does not have an impairment or combination of impairments

that meets or medically equals the severity of one of the listed impairments in 20 CFR

Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).” (Id.)

The ALJ noted that she considered multiple criteria, including Listing 1.04, when

she analyzed Mr. Mraz’s claim. (Id.) Listing 1.04 is used to evaluate disorders of the
                                          2
    Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 3 of 20. PageID #: 1384




spine, “result[ing] in the compromise of a nerve root (including the cauda equina) or

the spinal cord.” Bolton v. Commissioner of Soc. Sec., 730 F. App’x 334, 336 n.1 (6th

Cir. 2018) (citing 20 C.F.R. pt. 404. subpt. P. App. 1). Specifically, the ALJ found that

Listing 1.04 is not met or medically equaled because Mr. Mraz does not have nerve

root compression, spinal arachnoiditis, or lumbar spinal stenosis resulting in

pseudoclaudication. (ECF No. 11, PageID #82.) In support, the ALJ considered,

among other evidence, an MRI from May 2016, which revealed merely “possible

impingement of the right L5 neural root.” (Id. (emphasis added) (citing ECF No. 11,

PageID #328–1269).)

      Fourth, the ALJ found that Mr. Mraz is unable to perform any past relevant

work under 20 C.F.R. § 404.1565. (Id., PageID #87.) The ALJ found that Mr. Mraz

had the residual functional capacity (“RFC”) to:

      Occasionally lift and/or carry (including upward pulling) 20 pounds,
      frequently lift and/or carry (including upward pulling) 10 pounds; stand
      and/or walk (with normal breaks) for a total of about 4 hours in an 8-
      hour workday, sit (with normal breaks) for a total of about 6 hours in an
      8-hour workday; must periodically alternate sitting and standing, but
      no more than a for a few brief minutes every 1/2 hour or so, while
      remaining on task or, not exceeding being off-task for equal to or greater
      than 10% of the time; push and/or pull (including operation of hand foot
      controls) is unlimited other than as shown for lift and/or carry;
      frequently climb ramps and stairs, and balance; occasionally stoop,
      kneel, crouch, or crawl; never climb ladders, ropes, and scaffolds; no
      manipulative, visual, communicative, or environmental limitations;
      tasks that can be learned in 30 days or less; occasional changes in work
      place tasks or duties, with any such changes being gradually introduced
      and easily explained; and no tasks that involve high-production quotas,
      or fast-paced production demands, (e.g., assembly line production), but
      the individual is able to perform goal-oriented work (e.g., office cleaner).




                                           3
    Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 4 of 20. PageID #: 1385




(Id., PageID #84.)    Finally, in light of Mr. Mraz’s age, education, work

experience, RFC, and other factors, the ALJ determined that there are a

significant number of jobs in the national economy he can perform and

determined he is not disabled. (Id., PageID #88–89.)

      B.     Relevant Opinion Evidence

      Among other evidence in the record, including the medical records and

Mr. Mraz’s testimony, the ALJ considered opinion evidence from multiple sources.

(ECF No. 11, PageID #86–87.) Relevant to Mr. Mraz’s objections are the opinions of

Rajendra Koirala, M.D., Plaintiff’s treating psychiatrist.        The record shows

Dr. Koirala examined Mr. Mraz five times. With the exception of the most recent

report, completed June 18, 2018, Dr. Koirala’s notes and the rest of the record

consistently indicate that Mr. Mraz suffers from moderate—not severe—symptoms.

             B.1. First Exam (March 5, 2018)

      Dr. Koirala first examined Mr. Mraz on March 5, 2018. (Id., PageID #1250.)

Dr. Koirala noted that Plaintiff suffered from moderate difficulty understanding and

communicating, getting along with people, and performing household life activities

and severe difficulty in participating in society and getting around. (Id., PageID

#1254.)    Further, Dr. Koirala opined that Mr. Mraz’s General Disability Score

indicated that he “experiences moderate difficulties in daily living due to his mental

health conditions.” (Id.) Dr. Koirala ultimately opined that Mr. Mraz suffers from

“Major Depressive Disorder, Recurrent Episode, Moderate.” (Id., PageID #1255.) He

also found that Mr. Mraz experienced five or more of the following nine symptoms:

depressed mood most of the day, markedly diminished interest or pleasure in

                                          4
    Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 5 of 20. PageID #: 1386




activities,   significant   weight   loss,   insomnia   or   hypersomnia,   psychomotor

retardation, fatigue or loss of energy, feelings of worthlessness or excessive and

inappropriate guilt, diminished ability to think or concentrate, and recurrent

thoughts of death. (Id. at PageID #1256.) But outside of noting that at least one of

Plaintiff’s symptoms was either depressed mood or loss of interest or pleasure,

Dr. Koirala’s report neither specifies which of the nine symptoms Mr. Mraz

experienced nor the severity of the symptoms.

               B.2. Second Exam (May 22, 2018)

       On May 22, 2018, Dr. Koirala noted that Mr. Mraz presented with “extreme

anxiety” with symptoms including: apprehension, feeling tense, racing thoughts, fear

of physical illnesses, fears of disapproval, fear [that] something terrible is about to

happen, tightness in the chest, butterflies in the stomach, restlessness, sweating not

brought on by heat, feeling dizzy, smothering sensation, and feeling exhausted” and

“moderate to severe depression” with symptoms including “feeling sad, crying spells,

feeling hopeless, low self-esteem, feeling worthless, difficulty making decisions,

loneliness, spending less time with friends, decreased motivation, loss of interest in

activities, feeling tired, difficulty sleeping, changes in appetite, and worrying about

his health.”    (Id., PageID #1261.)     Dr. Koirala’s diagnosis of “Major depressive

disorder, recurrent, moderate” remained unchanged. (Id., PageID #1263.)

               B.3. Third Exam (April 16, 2018)

       On April 16, 2018, Dr. Koirala conducted a psychiatric evaluation of Mr. Mraz.

(Id., PageID #1257.) Dr. Koirala noted that Mr. Mraz continued to present symptoms

of depression, anxious mood, lack of energy, lack of motivation, sleep disturbance,

                                              5
    Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 6 of 20. PageID #: 1387




and mood lability. (Id.) Further, Dr. Koirala noted that the severity of Mr. Mraz’s

symptoms was moderate, recorded his impression that there existed a “fluctuation in

symptom severity,” but also noted no change in his original diagnosis of “Major

depressive disorder, recurrent, moderate.” (Id., PageID #1258.)

             B.4. Fourth Exam (June 15, 2018)

      Following an appointment on June 15, 2018, Dr. Koirala noted that Mr. Mraz

presented with symptoms of anxiety. (ECF No. 11, PageID #1264–66.) Further,

Dr. Koirala classified the severity of symptoms as “moderate.” (Id., PageID #1264).

Like the previous reports, Dr. Koirala observed “[f]luctuations in symptom severity,”

but also noted no change in his diagnosis of “Major depressive disorder, recurrent,

moderate.” (Id., PageID #1265.)

             B.5. Fifth Exam (June 18, 2018)

      On June 18, 2018, Dr. Koirala assessed Mr. Mraz a final time. (Id., PageID

#1267–69.) For the first time, Dr. Koirala opined that Mr. Mraz exhibited extreme

limitations and had no ability to function in the following areas: understanding and

remembering complex instructions, carrying out complex instructions, making

judgments on complex work-related decisions, and interacting appropriately with

supervisors. (Id., PageID #1267–68.) Further, Dr. Koirala opined that Plaintiff

exhibited marked limitation and substantial loss in the ability to effectively function

in the following areas:     understanding and remembering simple instructions,

carrying out simple instructions, and interacting appropriately with the public. (Id.)

Finally, he opined that Plaintiff’s depression was affecting his recent and remote

memory and impairing his concentration. (Id., PageID #1268.)

                                          6
    Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 7 of 20. PageID #: 1388




             B.6. ALJ Assigned Limited Weight

      The ALJ assigned “little weight” to Dr. Koirala’s opinion rather than

controlling weight. (Id., PageID #87.) The ALJ acknowledged that “Dr. Koirala is a

psychiatrist/physician who has treated the claimant, and thus, is an acceptable and

psychological source and a treating source.” (Id.) But the ALJ found that neither the

record nor his prior treatment notes, each of which reflects that Plaintiff has only

moderate symptoms and limitations, supported Dr. Koirala’s final opinion—the only

opinion that found extreme symptoms. (Id.)

      C.     MRI Evidence

      Also relevant to Plaintiff’s objections are two MRIs of his back, one taken in

May 2016 and the other in September 2016. (Id., PageID #395–98, 1124.) The May

2016 MRI showed “fluid collection” and “possible impingement of the right L5 neural

root.” (Id., PageID #395.) The September 2016 MRI merely reports that the fluid

collection “previously seen . . . is smaller and almost completely resolved on this

exam.” (ECF No. 11, PageID #1124.) It also noted that some evidence of the scar

enhancement was still visible along with “a swollen appearance though slightly less

so than on the prior exam.” (Id., PageID #1124.) The ALJ expressly mentioned and

considered the May 2016 MRI in determining Plaintiff’s RFC, but she did not

expressly mention the September 2016 MRI, which largely showed no difference from

the earlier MRI. (Id., PageID #84–85.) The ALJ did, however, cite the portion of the

record that includes the September 2016 MRI. (ECF No. 11, PageID #82.)




                                         7
    Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 8 of 20. PageID #: 1389




      D.     Report and Recommendation

      Mr. Mraz timely filed this action, seeking judicial review pursuant to 42 U.S.C.

§ 405(g). (ECF No. 1.) The Magistrate Judge considered the case and entered her

Report and Recommendation that the Court affirm the ALJ’s decision denying

Plaintiff’s application. (ECF No. 17.) Plaintiff raised several issues to the Magistrate

Judge, but the Court limits its discussion of the Report and Recommendation to the

two issues to which Plaintiff now objects. See 28 U.S.C. § 636(b). First, the ALJ’s

assessment of Dr. Koirala’s opinion. Second, the ALJ’s failure to expressly mention

the September 2016 MRI.

             D.1.   Dr. Koirala’s Opinion

      The Magistrate Judge determined that the ALJ did not err by giving

Dr. Koirala’s opinion less than controlling weight because Dr. Koirala’s opinion was

not supported by his own medical notes and was inconsistent with substantial

evidence in the record. (ECF No. 17, PageID #1349–53.) The Magistrate Judge

agreed with the ALJ that Dr. Koirala’s June 2018 opinion is not consistent with his

own records because Dr. Koirala’s June 18, 2018 opinion that Mr. Mraz suffered

extreme limitations did not align with his earlier conclusions that Plaintiff’s

limitations and symptoms were moderate. (Id., PageID #1351). Moreover, because

the remainder of the medical records “show no more than mild to moderate symptoms

of depression or anxiety,” the Magistrate Judge also agreed that Dr. Koirala’s opinion

is inconsistent with the weight of the evidence. (Id., PageID #1352.)




                                           8
    Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 9 of 20. PageID #: 1390




             D.2.   MRI Evidence

      The Magistrate Judge correctly determined that the ALJ expressly considered

the May 2016 MRI, but did not expressly consider the September 2016 MRI. (ECF

No. 17, PageID #1356 & 1367.) Regarding whether the ALJ erred in failing expressly

to consider the September 2016 MRI, the Magistrate Judge noted that an ALJ is not

required to mention everything she considered while forming the opinion.         (Id.,

PageID #1356.) Further, the Magistrate Judge noted that the September 2016 MRI

“did not show any symptoms in addition to those addressed in previous MRIs . . . .”

(Id.) She also concluded that the mere possibility of nerve root compression reflected

in both MRIs does not satisfy the requirements for finding a spine disability under

Listing 1.04. (Id.) Ultimately, the Magistrate Judge concluded that the Court need

not resolve the issue of whether the evidence supports a finding of nerve root

compression because even assuming that the September 2016 MRI conclusively

showed such a finding, Mr. Mraz did not satisfy the other requirements of Listing

1.04. (Id., PageID #1358.)

      E. Plaintiff’s Objections

      Plaintiff objects to the Report and Recommendation, asserting that the

Magistrate Judge erred in two ways. First, Plaintiff objects to the Magistrate Judge’s

conclusion that the ALJ properly accorded little weight to Dr. Koirala’s medical

opinion. (ECF No. 18, PageID #1376.) Plaintiff argues the Magistrate Judge wrongly

found that Dr. Koirala’s treatment notes reflected only moderate symptoms and

moderate limitations. (Id.) He argues that the Magistrate Judge should not have

found that Dr. Koirala’s treatment notes did not support a finding of marked or

                                          9
   Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 10 of 20. PageID #: 1391




extreme limitations and were inconsistent with the remaining psychiatric evidence.

(Id.) In other words, Plaintiff believes the ALJ did not sufficiently explain why she

accorded Dr. Koirala’s opinion less than controlling weight. Second, Plaintiff objects

to the Magistrate Judge’s finding that the ALJ did not err in failing to consider the

September 2016 MRI. (ECF No. 18, PageID #1375–77.)

                                     ANALYSIS

       When reviewing a report and recommendation, the Court conducts a de novo

review of the portions to which there are objections. 28 U.S.C. § 636(b); United States

v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981). “Objections must be specific, not

general” and should direct the Court’s attention to a particular dispute. Howard v.

Secretary of Health & Hum. Servs., 932 F.2d 505, 509 (6th Cir. 1991); Thomas v. Arn,

474 U.S. 140, 147 (1985) (“The filing of objections to a magistrate’s report enables the

district judge to focus attention on those issues—factual and legal—that are at the

heart of the parties’ dispute.”).

       De novo review requires the Court to re-examine the relevant evidence a

magistrate judge reviewed to determine whether to accept, reject, or modify the

report and recommendation. 28 U.S.C. § 636(b). Where a party properly objects,

review of an ALJ’s decision is “limited to whether the ALJ applied the correct legal

standards and whether the findings of the ALJ are supported by substantial

evidence.” Blakely v. Commissioner of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009);

see 42 U.S.C. § 405(g). Substantial evidence is greater than a mere scintilla, but less

than a preponderance. Rogers v. Commissioner of Soc. Sec., 486 F.3d 234, 241 (6th

Cir. 2007). Substantial evidence would lead a reasonable mind to accept the evidence
                                          10
     Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 11 of 20. PageID #: 1392




of record as adequate to support a conclusion. Id. at 241. Where substantial evidence

supports the Commissioner’s decision, it must be affirmed—even if the Court might

have resolved the question differently. Id.

       Generally, if the ALJ erred by applying an improper legal standard, the Court

will not uphold that decision unless the error is harmless.              See Wilson v.

Commissioner of Soc. Sec., 378 F.3d 541, 546 (6th Cir. 2004). An error that does not

“affect the substantial rights of the parties” is harmless. 28 U.S.C. § 2111. Further,

“[w]hile it may be ideal for an ALJ to articulate his reasons for crediting or

discrediting each medical opinion, it is well settled that ‘[a]n ALJ can consider all the

evidence without directly addressing in his written decision every piece of evidence

submitted by a party.’” Kornecky v. Commissioner of Soc. Sec., 167 F. App’x 496,

507–08 (6th Cir. 2006) (quoting Loral Def. Systems-Akron v. NLRB, 200 F.3d 436, 453

(6th Cir. 1999)). Administrative law judges need not “discuss each piece of data in

[their] opinion, so long as they consider the evidence as a whole and reach a reasoned

conclusion.” Boseley v. Commissioner of Soc. Sec., 397 F. App’x 195, 199 (6th Cir.

2010) (citing Kornecky, 167 F. App’x at 507–08).

I.     Dr. Koirala’s Medical Opinion

       Plaintiff argues that the ALJ erroneously accorded little weight to the opinion

of Dr. Koirala, who all parties agree is Plaintiff’s treating psychiatrist. (ECF No. 18,

PageID #1375–76.) Because Dr. Koirala is a treating physician, the Court must

determine whether the ALJ followed the treating-source rule. An ALJ is usually

required to give more deference to the opinions of treating physicians, as opposed to

non-treating physicians, because treating “sources are likely to be the medical
                                           11
   Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 12 of 20. PageID #: 1393




professionals most able to provide a detailed, longitudinal picture of [the claimant’s]

medical impairment(s) and may bring a unique perspective to the medical evidence

that cannot be obtained from the objective medical findings alone or from reports of

individual examinations.”     Wilson, 378 F.3d at 544 (quoting 20 C.F.R. § 404.

1527(d)(2)). The treating-source rule requires that an ALJ give the opinion of a

treating source controlling weight if the opinion is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques” and “not inconsistent with

the other substantial evidence in [the] case record.” Id. Put another way, “[i]t is an

error to give an opinion controlling weight simply because it is the opinion of a

treating source if it is not well-supported by medically acceptable clinical and

laboratory diagnostic techniques or if it is inconsistent the with other substantial

evidence in the case record.” Soc. Sec. Rul. 96–2p, 1996 WL 374188, at *2 (Soc. Sec.

Admin. July 2, 1996).

      If an ALJ does not assign controlling weight to a treating source, the ALJ must

give “good reasons” for the weight assigned. 20 C.F.R. § 404.1527(c)(2). There are

six factors an ALJ must consider if the opinion of a treating source is not accorded

controlling weight: (1) the length of the treatment relationship, (2) the frequency of

examination,   (3)   the   nature   and   extent   of   the   treatment   relationship,

(4) supportability of the opinion, (5) consistency of the opinion with the record as a

whole, and (6) specialization of the treating source. Wilson, 378 F.3d. at 544 (citing

20 C.F.R. § 404.1527(d)(2)). While an ALJ is required to consider these factors, the

good-reasons requirement does not demand “an exhaustive factor-by-factor analysis.”



                                          12
   Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 13 of 20. PageID #: 1394




Kepke v. Commissioner of Social Sec., 636 F. App’x 625 (6th Cir. 2016) (citing Francis

v. Commissioner of Soc. Sec., 414 F. App’x 802, 804 (6th Cir. 2011)). An ALJ’s good

reasons may be adequate, even if brief, where the reasons demonstrate consideration

of some the factors. See Nejat v. Commissioner of Soc. Sec., 359 F. App’x 574, 578

(6th Cir. 2009) (finding ALJ’s brief observations sufficient where they indicated

consideration of three factors). The ALJ’s reasons must be “supported by the evidence

in the case record, and must be sufficiently specific to make clear to any subsequent

reviewers the weight the adjudicator gave to the treating source’s medical opinion

and the reasons for that weight.” Soc. Sec. Rul. No. 96–2p, 1996 WL 374188, at *5

(Soc. Sec. Admin. July 2, 1996).

      The ALJ assigned limited weight to Dr. Koirala’s opinion and gave good

reasons for doing so. Specifically, she observed that Dr. Koirala’s most recent opinion

is inconsistent with his prior treatment notes and with the record, both of which

reflect that Plaintiff has only moderate symptoms and limitations. (ECF No. 11,

PageID #87). The record supports the ALJ’s findings of inconsistency, and the Court

determines that the ALJ’s opinion permits understanding of the disposition of

Plaintiff’s case and meaningful review of it. See Hargett v. Commissioner of Soc. Sec.,

964 F.3d 546, 552 (6th Cir. 2020) (discussing the purpose of the good-reasons rule).

Because the record supports the ALJ’s findings that Dr. Koirala’s most recent medical

opinion is inconsistent with his own treatment notes and with the remainder of the

record, the ALJ did not err in assessing Dr. Koirala’s medical opinion.




                                          13
   Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 14 of 20. PageID #: 1395




      I.A. Inconsistency in Prior Treatment Notes

      Dr. Koirala’s treatment notes from Mr. Mraz’s first four appointments—on

March 5, April 16, May 22, and June 15, 2018—noted that Mr. Mraz exhibited

moderate symptoms and limitations. (ECF No. 11, PageID #1250–63.) Although the

treatment notes from the April, May, and June 15, 2018 appointments indicate that

Mr. Mraz experienced “[f]luctuations in symptom severity,” these notes also indicate

that Dr. Koirala had no change in his diagnosis of “Major Depressive Disorder,

Recurrent Episode, Moderate.” (Id., PageID #1258, 1260 & 1265.) Dr. Koirala’s final

treatment notes following the June 18, 2018 assessment are the first time he opined

that Mr. Mraz exhibited marked and extreme limitations and symptoms.              (Id.,

PageID #1267–69.) Accordingly, the ALJ did not err in finding that Dr. Koirala’s

notes referencing findings of marked and severe limitations and symptoms following

the June 18, 2018 appointment to be inconsistent with his previous assessments.

      I.B. Inconsistency with the Record

      As for the inconsistency between Dr. Koirala’s treatment notes and the record

as a whole, in contrast to the findings of Dr. Koirala’s June 18, 2018 evaluation, the

medical opinions of other physicians in the record support a finding that Mr. Mraz is

only moderately impaired. Although “the existence of a contrary conclusion by a

different physician does not give the ALJ license to discount a treating-source opinion

and make his own determination without explanation,” the record here reveals

multiple opinions contrary to Dr. Koirala’s that justify the ALJ giving his opinion

limited weight. Hargett, 964 F.3d at 552.



                                          14
   Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 15 of 20. PageID #: 1396




       For instance, Plaintiff was evaluated by nurse practitioner Mary Hall in

August 2016.    (ECF No. 11, PageID #1109.)        Following the appointment, Hall

observed that Mr. Mraz “appear[ed] calm, attentive, but tense” and further noted that

language skills were intact, signs of mild depression were present, associations were

intact, thinking was logical, and thought content appeared appropriate. (Id.) And in

October 2016, Dr. Muhannad Kassawat, a psychiatrist and addictionologist,

diagnosed Mr. Mraz with “Major Depressive Disorder, Recurrent Episode, Moderate.”

(Id., PageID #1108.) Further, progress notes from nine subsequent appointments

conducted by Dr. Kassawat and Ms. Hall ranging from November 2016 through

December 2017 provide a diagnosis of “Major Depressive Disorder, Recurrent

Episode, Moderate.” (Id., PageID #1141–61.) Also in October 2016, Dr. Kenneth

Gruenfeld, Mr. Mraz’s examining psychologist, noted nearly entirely normal findings

regarding Plaintiff’s depression and anxiety. (Id., PageID #1093–94.) The ALJ

discussed Dr. Gruenfeld’s opinion in explaining the RFC finding. (Id., PageID #87.)

      Although the ALJ did not list all the particular evidence in the record that she

considered to be inconsistent with Dr. Koirala’s opinion, the record supports her

opinions, and her explanation indicates she considered Dr. Koirala’s relationship with

Mr. Mraz, supportability of the opinion, and consistency of the opinion with the record

as a whole. See Nejat, 359 F. App’x at 578 (finding ALJ’s brief observations sufficient

where they indicated consideration of three Wilson factors). Accordingly, the ALJ

complied with the treating-source rule and provided good reasons for discounting

Dr. Koirala’s opinion.



                                          15
      Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 16 of 20. PageID #: 1397




        Nevertheless, Plaintiff appears to argue that, because the other record

evidence predates Dr. Koirala’s June 18, 2018 evaluation, the Magistrate Judge

incorrectly determined that the ALJ did not err in finding the remainder of the record

to be inconsistent with Dr. Koirala’s treatment notes. But Plaintiff does not cite, and

the Court does not find, any authority supporting the proposition that a claimant’s

most recent medical evaluations must be given more weight than earlier evaluations,

regardless of overall consistency. To the contrary, when evaluating the weight to

accord a treating source’s opinion, the ALJ must consider the consistency of that

source’s opinion with the record as a whole. Wilson, 378 F.3d. at 544 (citing 20 C.F.R.

§ 404.1527(d)(2)). Here, the ALJ noted that Dr. Koirala’s finding of marked and

severe limitations was inconsistent with other evidence in the record finding that

Plaintiff experienced only moderate symptoms and limitations. Accordingly, the ALJ

did not err in limiting the weight granted to Dr. Koirala’s treatment notes based on

the inconsistency of his June 18, 2018 opinion compared to his prior treatment notes

and the remainder of the record.

II.     The September 2016 MRI

        For his second objection, Plaintiff argues the ALJ erred by failing to consider

the September 2016 MRI. (ECF No. 18, PageID #1376–77.) He argues the September

2016 MRI demonstrated scar enhancement that extended through the surgical site

and surrounded the descending SI nerve root and should have been considered

“evidence of nerve root compression” required to establish Listing 1.04. (Id.) Further,

he contends that “the ALJ’s failure to consider the objective MRI evidence was not

just an issue for satisfying the criteria of Listing 1.04, but also should have been
                                          16
   Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 17 of 20. PageID #: 1398




considered when formulating the ALJ’s hypothetical questions and ultimate RFC.”

(Id., PageID #1377).

      II.A. September 2016 MRI and Listing 1.04

      The Magistrate Judge ruled that, although “the ALJ did not mention the

September 2016 MRI in her decision, the MRI did not show any symptoms in addition

to those addressed in previous MRIs, and the medical record as a whole provides

substantial evidence that Mraz does not meet the requirements of Listing 1.04,”

which is used to evaluate disorders of the spine. (ECF No. 17, PageID #1356.) The

Court agrees and determines that the ALJ’s failure to expressly mention the

September 2016 MRI was harmless error.

      To   satisfy   the   listing,   there   must    be   “A.   Evidence   of nerve   root

compression characterized by neuro-anatomic distribution of pain, limitation of

motion of the spine, motor loss (atrophy with associated muscle weakness or muscle

weakness) accompanied by sensory or reflex loss and, if there is involvement of the

lower back, positive straight-leg raising test (sitting and supine); or “B. Spinal

arachnoiditis”; or “C. Lumbar spinal stenosis resulting in pseudoclaudication.” 20

C.F.R. pt. 404. subpt. P. App. 1.

      Plaintiff objects that the ALJ erred by failing to consider the September 2016

MRI because the MRI shows that he met the nerve root compression requirement of

Listing 1.04. (ECF No. 13, PageID #1288 & ECF No. 18, PageID #1376–77.) This

objection lacks merit for two reasons.             First, the ALJ evaluated Plaintiff’s

impairments under all three sections of Listing 1.04 and held that he does not have

nerve root compression, spinal arachnoiditis, or lumbar spinal stenosis resulting in
                                              17
   Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 18 of 20. PageID #: 1399




pseudoclaudication, and cited a range of documents that includes both the May 2016

and September 2016 MRIs to support her finding. (ECF No. 11, PageID #82.) This

indicates the ALJ at least considered the September 2016 MRI in evaluating the

requirements of Listing 1.04, although she did not expressly mention it.

      Second, as the Magistrate Judge explained, even assuming the September

2016 MRI is evidence of nerve root compression, as Plaintiff argues, he otherwise

failed to prove the remaining requirements of Listing 1.04. (ECF No. 17, PageID

#1357.) For instance, Listing 1.04 requires motor loss accompanied by sensory or

reflex loss and positive straight-leg raising tests, 20 C.F.R. Pt. 404, Subpt. P, App’x

1, Listing § 1.04(A), but the record evidence shows intact motor strength and normal

leg strength. (ECF No. 17, PageID #1358 (citing ECF No. 11, PageID # 1080, 1155,

1167, 1170, 1176 & 1179).) Accordingly, the Court finds that substantial evidence

supports the ALJ’s finding that Plaintiff failed to prove he meets the requirements of

Listing 1.04 and that the September 2016 MRI cannot have changed that deficiency

in evidence. (Id., PageID #1355–59.) Any error was harmless.

      II.B. The September 2016 MRI and the RFC

      Plaintiff argues that the ALJ would have issued a different RFC had she

considered the September 2016 MRI.        This argument fails in two ways.       First,

although an ALJ must consider all relevant evidence in the case record, 20 C.F.R.

§ 416.945(a)(1), “an ALJ is not required to discuss every piece of medical

opinion evidence.” Karger v. Commissioner of Soc. Sec., 414 F. App’x 739, 753 (6th

Cir. 2011). As noted, there is some indication the ALJ considered the second MRI

when making her RFC determination because both MRIs were included among a list
                                          18
   Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 19 of 20. PageID #: 1400




of exhibits the ALJ cited to support her findings regarding the severity of Mr. Mraz’s

symptoms in light of the requirements of Listing 1.04. (ECF No. 11, PageID #82.)

      Second, the September 2016 MRI did not contain any new information that

was not apparent on the earlier May 2016 MRI, which the ALJ did expressly consider.

(ECF No. 11, PageID #85). To the extent Plaintiff argues the September 2016 MRI

would have affected the residual functional capacity or the determination that

Plaintiff did not meet all the requirements of Listing 1.04, the Court disagrees. The

September 2016 MRI did not provide additional material information different from

the May 2016 MRI. As the Commissioner notes, the September 2016 MRI at worst

shows the same conditions as the May 2016 MRI and at best indicates improvement.

(ECF No. 19, PageID #1380.) Because the ALJ expressly considered the May 2016

MRI and the September 2016 MRI did not show any worsening compression or other

symptoms, the ALJ’s failure to address the September 2016 MRI was harmless error.

                                  CONCLUSION

      The Court OVERRULES Plaintiff’s Objections (ECF No. 18), ADOPTS the

Magistrate Judge’s report and recommendation (ECF No. 17), and AFFIRMS the

Commissioner’s decision denying the Plaintiff’s request for benefits.      The Court

DIRECTS the Clerk to enter judgment accordingly.

      SO ORDERED.




                                         19
   Case: 4:19-cv-02410-JPC Doc #: 20 Filed: 07/26/21 20 of 20. PageID #: 1401




Dated: July 26, 2021




                                    J. Philip Calabrese
                                    United States District Judge
                                    Northern District of Ohio




                                      20
